Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/031003 (filed 08/22/18), which application claims priority to JP 2017-161250 (filed 08/24/17).
	The Preliminary Amendment filed 02/14/20 is entered.
	Claims 1-10 are pending.
	The IDS filed 02/14/20 has been considered.  An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if the recited carbon material in these dependent claims further limits the “conductive filler” component recited in the independent claim(s), or if such is in addition to the conductive filler component.  Clarification is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either JP 2002-260422 or WO 2008/133073.
	Initially, the examiner notes that the claim terminology “stretchable conductor” is given it’s known meaning in the art (i.e. a material/article containing some measurable amount of elongation which may return to its original length or shape).
	JP 2002-260422 discloses (0001):

    PNG
    media_image1.png
    247
    1655
    media_image1.png
    Greyscale

	The paste comprises silver powder, or a mixture or silver powder and carbon black (up to 20 wt%) (0009-0010), solvent, and a polyurethane resin having a Tc from -30 to 10°C and a urethane group concentration of 500-4K eq/kg (0012-0015; 0024), each within the recited ranges (instant dependent claims 3, 7).  The reference specifically or inherently meets each of the instantly claimed limitations.
	WO 2008/133073 discloses (Abstract):

    PNG
    media_image2.png
    282
    1620
    media_image2.png
    Greyscale

	The paste comprises carbon powder, or a mixture or carbon powder and silver powder (up to 60 wt%) (0016), solvent, and a polyurethane resin having a Tc from -30 to 40°C and a urethane group concentration of 500-4K eq/kg (0020; 0030; 0036), each within the recited ranges (instant dependent claims 3, 7) (0017).  The reference specifically or inherently meets each of the instantly claimed limitations.
	The references are anticipatory.
	In the alternative that the above disclosed elastomeric polyurethane property ranges (of Tg and urethane group concentration) are insufficient to anticipate the ranges instantly claimed, the examiner submits that the section of the claimed properties would have been obvious to the skilled artisan in view of the above disclosed overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-260422 or WO 2008/133073.

	With respect to dependent article claims 9-10, the examiner respectfully submits that the claimed broadly recited articles would have been an obvious design selection for the skilled artisan as such are notoriously well know device structures for flexible electroconductive paste utilities.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 6, 2021